                 Case 2:21-mj-00749-DJA Document 16
                                                 10 Filed 09/10/21
                                                          09/08/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336/Fax: (702) 388-6418
 5   jared.l.grimmer@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                             Case No. 2:21-mj-00749-BNW
                                                                                  DJA

 9                   Plaintiff,                            Stipulation for an Order
                                                           Directing Probation to Prepare
10          v.                                             a Criminal History Report

11   JOSE ABEL DE LOS SANTOS-NINO,
        aka “Jose Abel Delossantos,”
12      aka “Jose Abel de los Santos,”
        aka “Jose Dejesus Delossantos,”
13
        aka “Ninojose Abel Delossantos,”
14
            Defendant.
15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher

17   Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States

18   Attorney, counsel for the United States of America, and Margaret Wightman Lambrose,

19   Assistant Federal Public Defender, counsel for Defendant JOSE ABEL DE LOS SANTOS-

20   NINO, that the Court direct the U.S. Probation Office to prepare a report detailing the

21   defendant’s criminal history.

22          This stipulation is entered into for the following reasons:

23

24
                 Case 2:21-mj-00749-DJA Document 16
                                                 10 Filed 09/10/21
                                                          09/08/21 Page 2 of 3




1           1.       The United States Attorney’s Office has developed an early disposition

2    program for immigration cases, authorized by the Attorney General pursuant to the

3    PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

4    extended to the defendant a plea offer in which the parties would agree to jointly request an

5    expedited sentencing immediately after the defendant enters a guilty plea.

6           2.       The U.S. Probation Office cannot begin obtaining the defendant’s criminal

7    history until after the defendant enters his guilty plea unless the Court enters an order

8    directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of

9    a defendant’s initial appearance when charged by indictment.

10          3.       The U.S. Probation Office informs the government that it would like to begin

11   obtaining the criminal history of defendants eligible for the early disposition program as

12   soon as possible after their initial appearance so that the Probation Office can complete the

13   Presentence Investigation Report by the time of the expected expedited sentencing.

14          4.       Accordingly, the parties request that the Court enter an order directing the

15   U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

16          DATED this 7th day of September, 2021.

17                                                       Respectfully Submitted,

18
      RENE L. VALLADARES                                 CHRISTOPHER CHIOU
19    Federal Public Defender                            Acting United States Attorney

20
      /s/ Margaret W. Lambrose                           /s/ Jared L. Grimmer
21    MARGARET WIGHTMAN LAMBROSE                         JARED L. GRIMMER
      Assistant Federal Public Defender                  Assistant United States Attorney
22    Counsel for Defendant JOSE ABEL
      DE LOS SANTOS-NINO
23

24


                                                     2
                 Case 2:21-mj-00749-DJA Document 16
                                                 10 Filed 09/10/21
                                                          09/08/21 Page 3 of 3




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                            Case No. 2:21-mj-00749-BNW
                                                                                 DJA

4                    Plaintiff,                           Order Directing Probation to Prepare
                                                          a Criminal History Report
5           v.                                            [Proposed]

6    JOSE ABEL DE LOS SANTOS-NINO,
        aka “Jose Abel Delossantos,”
7       aka “Jose Abel de los Santos,”
        aka “Jose Dejesus Delossantos,”
8
        aka “Ninojose Abel Delossantos,”
9
                     Defendant.
10

11          Based on the stipulation of counsel, good cause appearing, and the best interest of

12   justice being served:

13          IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a

14   report detailing the defendant’s criminal history.

15                     10th day of September, 2021.
            DATED this _____

16

17                                              HONORABLE
                                                DANIEL       BRENDA N. WEKSLER
                                                       J. ALBREGTS
                                                UNITEDSTATES
                                                UNITED   STATESMAGISTRATE
                                                                MAGISTRATE  JUDGE
                                                                          JUDGE
18

19

20

21

22

23

24


                                                    3
